Case 5:20-cv-01377-PA-SK Document 21 Filed 04/16/21 Page 1of1 Page ID #:1563

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

AMINAH-OLAIYA ABDUL- Case No. 5:20-cv-01377-PA (SK)

HAKIM, JUDGMENT
Plaintiff,

V.

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

 

 

IT IS ADJUDGED that this action is reversed and remanded for
further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g) and

consistent with the accompanying Order of Remand.

 

Date: April 16, 2021
PERCY ANDERSON

   
